Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 1 of 38




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


 Criminal Case No. 19-cr-00264-WJM

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 1. TIMOTHY SPIKES,
 2. SYLVIA MONTOYA,

        Defendants.



                     GOVERNMENT=S PROPOSED JURY INSTRUCTIONS
 ______________________________________________________________________
        The United States of America (the Government), by Acting United States

 Attorney Matthew T. Kirsch, and the undersigned Assistant United States Attorneys,

 respectfully submits the following proposed jury instructions.


        Respectfully submitted this 1st day of August, 2021.


                                                  MATTHEW T. KIRSCH
                                                  Acting United States Attorney
                                                  District of Colorado

                                            By:    s/Celeste Rangel
                                                  Celeste Rangel
                                                  Valeria Spencer
                                                  Assistant United States Attorneys
                                                  U.S. Attorney=s Office
                                                  1801 California St.
                                                  Denver, CO 80202
                                                  Telephone: (303) 454-0100
                                                  e-mail: celeste.rangel@usdoj.gov
                                                  Attorneys for the Government
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 2 of 38




                           GOVERNMENT’S INSTRUCTION NO. 1

 Members of the Jury:

          At the end of the trial I will give you detailed guidance on the law and on how you

 will go about reaching your decision. But now I simply want to generally explain how the

 trial will proceed.

          This criminal case has been brought by the United States government. I will

 sometimes refer to the government as the prosecution. The government is represented

 by two assistant United States attorneys, Celeste Rangel and Valeria Spencer. The

 defendant, Timothy Spikes, is represented by his lawyer, Benjamin Hartford and the

 defendant, Sylvia Montoya, is represented by her lawyer, Jill Jackson.

          The indictment charges the defendants with [read or summarize the indictment].

 The indictment is simply the description of the charge made by the government against

 the defendants; it is not evidence of guilt or anything else. The defendants pleaded not

 guilty and are presumed innocent. They may not be found guilty by you unless all twelve

 of you unanimously find that the government has proved their guilt beyond a reasonable

 doubt.

          The first step in the trial will be the opening statements. The government in its

 opening statement will tell you about the evidence which it intends to put before you.

 Just as the indictment is not evidence, neither is the opening statement. Its purpose is

 only to help you understand what the evidence will be. It is a road map to show you

 what is ahead.

 After the government's opening statement, the defendants’ attorneys may make an

 opening statement. [Change if the defendant reserves his statement until later or omit if

 the defendant has decided not to make an opening statement.]

                                                2
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 3 of 38




        Evidence will be presented from which you will have to determine the facts. The

 evidence will consist of the testimony of the witnesses, documents and other things

 received into the record as exhibits, and any facts about which the lawyers agree or to

 which they stipulate.


        The government will offer its evidence. After the government's evidence, the

 defendants’ lawyer may [make an opening statement and] present evidence, but they

 are not required to do so. I remind you that the defendants are presumed innocent and

 it is the government that must prove the defendants’ guilt beyond a reasonable doubt. If

 the defendants submit evidence, the government may introduce rebuttal evidence.


        At times during the trial, a lawyer may make an objection to a question asked by

 another lawyer, or to an answer by a witness. This simply means that the lawyer is

 requesting that I make a decision on a particular rule of law. Do not draw any conclusion

 from such objections or from my rulings on the objections. If I sustain an objection to a

 question, the witness may not answer it. Do not attempt to guess what answer might

 have been given if I had allowed the answer. If I overrule the objection, treat the answer

 as any other. If I tell you not to consider a particular statement, you may not refer to that

 statement in your later deliberations. Similarly, if I tell you to consider a particular piece

 of evidence for a specific purpose, you may consider it only for that purpose.


        During the course of the trial I may have to interrupt the proceedings to confer

 with the attorneys about the rules of law that should apply. Sometimes we will talk

 briefly, at the bench. But some of these conferences may take more time, so I will

 excuse you from the courtroom. I will try to avoid such interruptions whenever possible,



                                                3
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 4 of 38




 but please be patient even if the trial seems to be moving slowly because conferences

 often actually save time in the end.


           You are to consider all the evidence received in this trial. It will be up to you to

 decide what evidence to believe and how much of any witness's testimony to accept or

 reject.


           After you have heard all the evidence on both sides, the government and the

 defense will each be given time for their final arguments.


           [The final part of the trial occurs when I instruct you on the rules of law which you

 are to use in reaching your verdict.]


           During the course of the trial I may ask a question of a witness. If I do, that does

 not indicate I have any opinion about the facts in the case but am only trying to bring out

 facts that you may consider.


           If you would like to take notes during the trial, you may. On the other hand, you

 are not required to take notes.

           If you do decide to take notes, be careful not to get so involved in note taking that

 you become distracted, and remember that your notes will not necessarily reflect

 exactly what was said, so your notes should be used only as memory aids. Therefore,

 you should not give your notes precedence over your independent recollection of the

 evidence. You should also not be unduly influenced by the notes of other jurors. If you

 do take notes, leave them in the jury room at night and do not discuss the contents of

 your notes until you begin deliberations.



                                                  4
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 5 of 38




        During the course of the trial, you should not talk with any witness, or with the

 defendants, or with any of the lawyers at all. In addition, during the course of the trial

 you should not talk about the trial with anyone else. Do not discuss the case with

 anyone or provide any information about the trial to anyone outside the courtroom until

 the verdict is received. Do not use the internet or any other form of electronic

 communication to provide any information. Simply put, do not communicate with anyone

 about the trial until your verdict is received. Also, you should not discuss this case

 among yourselves until I have instructed you on the law and you have gone to the jury

 room to make your decision at the end of the trial. It is important that you wait until all

 the evidence is received and you have heard my instructions on the controlling rules of

 law before you deliberate among yourselves. Let me add that during the course of the

 trial you will receive all the evidence you properly may consider to decide the case.

 Because of this, you should not attempt to gather any information or do any research on

 your own. Do not attempt to visit any places mentioned in the case, either actually or on

 the internet, and do not in any other way try to learn about the case outside the

 courtroom.

        The court reporter is making stenographic notes of everything that is said. This is

 basically to assist any appeals. However, a typewritten copy of the testimony will not be

 available for your use during deliberations. On the other hand, any exhibits will be

 available to you during your deliberations.

        Now that the trial has begun you must not hear or read about it in the media. The

 reason for this is that your decision in this case must be made solely on the evidence

 presented at the trial.



                                               5
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 6 of 38




       With that introduction, _______, you may present the opening statement for the

 government.




 Source: 10th Circuit Pattern Instructions 1.01 and 1.02 (2021)




                                            6
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 7 of 38




                          GOVERNMENT’S INSTRUCTION NO. 2

        You, as jurors, are the judges of the facts. But in determining what actually

 happened—that is, in reaching your decision as to the facts—it is your sworn duty to

 follow all of the rules of law as I explain them to you.

        You have no right to disregard or give special attention to any one instruction, or

 to question the wisdom or correctness of any rule I may state to you. You must not

 substitute or follow your own notion or opinion as to what the law is or ought to be. It is

 your duty to apply the law as I explain it to you, regardless of the consequences.

 However, you should not read into these instructions, or anything else I may have said

 or done, any suggestion as to what your verdict should be. That is entirely up to you.

        It is also your duty to base your verdict solely upon the evidence, without

 prejudice or sympathy. That was the promise you made and the oath you took.




 Source: 10th Circuit Pattern Instruction 1.04 (2021)



                                               7
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 8 of 38




                          GOVERNMENT’S INSTRUCTION NO. 3

        The government has the burden of proving the defendants guilty beyond a

 reasonable doubt. The law does not require a defendant to prove his or her innocence

 or produce any evidence at all. The government has the burden of proving the

 defendants guilty beyond a reasonable doubt, and if it fails to do so, you must find the

 defendants not guilty.

        Proof beyond a reasonable doubt is proof that leaves you firmly convinced of the

 defendants’ guilt. There are few things in this world that we know with absolute

 certainty, and in criminal cases the law does not require proof that overcomes every

 possible doubt. It is only required that the government’s proof exclude any “reasonable

 doubt” concerning the defendants’ guilt. A reasonable doubt is a doubt based on reason

 and common sense after careful and impartial consideration of all the evidence in the

 case. If, based on your consideration of the evidence, you are firmly convinced that the

 defendants are guilty of the crime charged, you must find them guilty. If on the other

 hand, you think there is a real possibility that they are not guilty, you must give them the

 benefit of the doubt and find them not guilty.




 Source: 10th Circuit Pattern Instruction 1.05 (2021)



                                              8
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 9 of 38




                          GOVERNMENT’S INSTRUCTION NO. 4

        You must make your decision based only on the evidence that you saw and

 heard here in court. Do not let rumors, suspicions, or anything else that you may have

 seen or heard outside of court influence your decision in any way.

        The evidence in this case includes only what the witnesses said while they were

 testifying under oath, the exhibits that I allowed into evidence, the stipulations that the

 lawyers agreed to, and the facts that I have judicially noticed.

        Nothing else is evidence. The lawyers’ statements and arguments are not

 evidence. Their questions and objections are not evidence. My legal rulings are not

 evidence. And my comments and questions are not evidence.

        During the trial, I did not let you hear the answers to some of the questions that

 the lawyers asked. I also ruled that you could not see some of the exhibits that the

 lawyers wanted you to see. And sometimes I ordered you to disregard things that you

 saw or heard, or I struck things from the record. You must completely ignore all of these

 things. Do not even think about them. Do not speculate about what a witness might

 have said or what an exhibit might have shown. These things are not evidence, and you

 are bound by your oath not to let them influence your decision in any way.




 Source: 10th Circuit Pattern Instruction 1.06 (2021)

                                               9
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 10 of 38




                         GOVERNMENT’S INSTRUCTION NO. 5

        There are, generally speaking, two types of evidence from which a jury may

 properly determine the facts of a case. One is direct evidence, such as the testimony of

 an eyewitness. The other is indirect or circumstantial evidence, that is, the proof of a

 chain of facts which point to the existence or non-existence of certain other facts.

        As a general rule, the law makes no distinction between direct and circumstantial

 evidence. The law simply requires that you find the facts in accord with all the evidence

 in the case, both direct and circumstantial.

        While you must consider only the evidence in this case, you are permitted to

 draw reasonable inferences from the testimony and exhibits, inferences you feel are

 justified in the light of common experience. An inference is a conclusion that reason and

 common sense may lead you to draw from facts which have been proved.

        By permitting such reasonable inferences, you may make deductions and reach

 conclusions that reason and common sense lead you to draw from the facts which have

 been established by the testimony and evidence in this case.




 Source: 10th Circuit Pattern Instruction 1.07 (2021)



                                                10
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 11 of 38




                         GOVERNMENT’S INSTRUCTION NO. 6

        I remind you that it is your job to decide whether the government has proved the

 guilt of the defendants beyond a reasonable doubt. In doing so, you must consider all of

 the evidence. This does not mean, however, that you must accept all of the evidence as

 true or accurate.

        You are the sole judges of the credibility or “believability” of each witness and the

 weight to be given to the witness’s testimony. An important part of your job will be

 making judgments about the testimony of the witnesses [including the defendant] who

 testified in this case. You should think about the testimony of each witness you have

 heard and decide whether you believe all or any part of what each witness had to say,

 and how important that testimony was. In making that decision, I suggest that you ask

 yourself a few questions: Did the witness impress you as honest? Did the witness have

 any particular reason not to tell the truth? Did the witness have a personal interest in the

 outcome in this case? Did the witness have any relationship with either the government

 or the defense? Did the witness seem to have a good memory? Did the witness clearly

 see or hear the things about which he/she testified? Did the witness have the

 opportunity and ability to understand the questions clearly and answer them directly?

 Did the witness’s testimony differ from the testimony of other witnesses? When

 weighing the conflicting testimony, you should consider whether the discrepancy has to

 do with a material fact or with an unimportant detail. And you should keep in mind that

 innocent misrecollection—like failure of recollection—is not uncommon.


        [The testimony of the defendant should be weighed and his credibility evaluated

 in the same way as that of any other witness.]


                                              11
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 12 of 38




        [The defendant did not testify and I remind you that you cannot consider his

 decision not to testify as evidence of guilt. I want you to clearly understand, please, that

 the Constitution of the United States grants to a defendant the right to remain silent.

 That means the right not to testify or call any witnesses. That is a constitutional right in

 this country, it is very carefully guarded, and you should understand that no

 presumption of guilt may be raised and no inference of any kind may be drawn from the

 fact that a defendant does not take the witness stand and testify or call any witnesses.]

        In reaching a conclusion on particular point, or ultimately in reaching a verdict in

 this case, do not make any decisions simply because there were more witnesses on

 one side than on the other.




 Source: 10th Circuit Pattern Instruction 1.08 (2021)


                                              12
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 13 of 38




                              GOVERNMENT’S INSTRUCTION NO. 7

        The defendant did not testify and I remind you that you cannot consider his

 decision not to testify as evidence of guilt. You must understand that the Constitution of

 the United States grants to a defendant the right to remain silent. That means the right

 not to testify. That is a constitutional right in this country, it is very carefully guarded, and

 you must not presume or infer guilt from the fact that a defendant does not take the

 witness stand and testify or call any witnesses.




 Source: 10th Circuit Pattern Instruction 1.08.1 (2021)


                                                13
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 14 of 38




                         GOVERNMENT’S INSTRUCTION NO. 8

        You have heard evidence that the defendant Timothy Spikes has been convicted

 of a felony, that is, a crime punishable by imprisonment for a term of years. This

 conviction has been brought to your attention as prove of the crime charged in Count 4

 and because you may wish to consider it when you decide, as with any witness, how

 much of his testimony you will believe in this trial. The fact that the defendant has been

 convicted of another crime does not mean that he committed the crime charged in this

 case, and you must not use his prior conviction as proof of the crime charged in this

 case. You may find him guilty of the crime charged here only if the government has

 proved beyond a reasonable doubt that he committed it.




 Source: 10th Circuit Pattern Instruction 1.11 (2021), modified to reflect substantive proof
 of 18 U.S.C. § 922(g)(1)


                                             14
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 15 of 38




                           GOVERNMENT’S INSTRUCTION NO. 9

          During the trial, you heard the testimony of experts. In some cases, such as this

 one, scientific, technical, or other specialized knowledge may assist the jury in

 understanding the evidence or in determining a fact in issue. A witness who has

 knowledge, skill, experience, training or education, may testify and state an opinion

 concerning such matters.

          You are not required to accept such an opinion. You should consider opinion

 testimony just as you consider other testimony in this trial. Give opinion testimony as

 much weight as you think it deserves, considering the education and experience of the

 witness, the soundness of the reasons given for the opinion, and other evidence in the

 trial.




 Source: 10th Circuit Pattern Instruction 1.17 (2021)


                                              15
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 16 of 38




                        GOVERNMENT’S INSTRUCTION NO. 10

       You will note that the indictment charges that the crimes were committed on or

 about March 6, 2019 and March 28, 2019 . The government must prove beyond a

 reasonable doubt that the defendants committed the crimes reasonably near the time

 periods alleged.




 Source: 10th Circuit Pattern Instruction 1.18 (2021)



                                            16
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 17 of 38




                         GOVERNMENT’S INSTRUCTION NO. 11

        You are here to decide whether the government has proved beyond a

 reasonable doubt that the defendants guilty of the crimes charged. The defendants are

 not on trial for any act, conduct, or crime not charged in the indictment.

        It is not up to you to decide whether anyone who is not on trial in this case should

 be prosecuted for the crime charged. The fact that another person also may be guilty is

 no defense to a criminal charge.

        The question of the possible guilt of others should not enter your thinking as you

 decide whether these defendants have been proved guilty of the crime charged.




 Source: 10th Circuit Pattern Instruction 1.19 (2021)



                                              17
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 18 of 38




                          GOVERNMENT’S INSTRUCTION NO. 12

       If you find the defendants guilty, it will be my duty to decide what the punishment

 will be. You should not discuss or consider the possible punishment in any way while

 deciding your verdict.




 Source: 10th Circuit Pattern Instruction 1.20 (2021)



                                            18
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 19 of 38




                           GOVERNMENT’S INSTRUCTION NO. 13

        The law recognizes two kinds of possession: actual possession and constructive

 possession. A person who knowingly has direct physical control over an object or thing, at a

 given time, is then in actual possession of it.


        A person who, although not in actual possession, knowingly has the power and

 intent at a given time to exercise dominion or control over an object, either directly or

 through another person or persons, is then in constructive possession of it.


        More than one person can be in possession of an object if each knows of its

 presence and has the power to control it.


        In the situation where the object is found in a place (such as a room or car)

 occupied by more than one person, you may not infer power or intent to exercise control

 over the object based solely on joint occupancy. Mere control over the place in which

 the object is found is not sufficient to establish constructive possession. Instead, in this

 situation, the government must prove some connection between the particular

 defendant and the object demonstrating the power and intent to exercise control over

 the object.




 10th Circuit Pattern Jury Instructions, No. 1.31 (2021), modified.



                                                   19
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 20 of 38




                        GOVERNMENT’S INSTRUCTION NO. 14

       When the word "knowingly" is used in these instructions, it means that the act

 was done voluntarily and intentionally, and not because of mistake or accident.




 Source: 10th Circuit Pattern Instruction 1.37 (2021)


                                            20
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 21 of 38




                        GOVERNMENT’S INSTRUCTION NO. 15

        Interstate commerce means commerce or travel between one state, territory or

 possession of the United States and another state, territory or possession of the United

 States, including the District of Columbia. Commerce includes travel, trade,

 transportation and communication.

        If you decide that there was any effect at all on interstate commerce, then that is

 enough to satisfy this element. All that is necessary is that the natural and probable

 consequence of the acts the defendant took would be to affect interstate commerce.




 Source: 10th Circuit Pattern Instructions 1.39 and 1.39.1 (2021)


                                             21
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 22 of 38




                        GOVERNMENT’S INSTRUCTION NO. 16

       The Indictment reads as follows:

                                         COUNT 1

       On or about March 6, 2019, in the State and District of Colorado, the defendant,

 TIMOTHY SPIKES, did knowingly possess a firearm in furtherance of a drug trafficking

 crime for which he may be prosecuted in a court of the United States, namely the

 offenses charged in Counts 2 and 3.


       All in violation of Title 18, United States Code, Section 924(c)(1)(A)(i).


                                         COUNT 2

       On or about March 6, 2019, in the State and District of Colorado, the defendant,

 TIMOTHY SPIKES, did knowingly and intentionally possess with intent to distribute a

 mixture and substance containing a detectable amount of cocaine base (crack cocaine),

 a Schedule II controlled substance.


       All in violation of Title 21, United States Code, §§ 841(a)(1) and (b)(1)(C).


                                         COUNT 3

       On or about March 6, 2019, in the State and District of Colorado, the defendant,

 TIMOTHY SPIKES, did knowingly and intentionally possess with intent to distribute a

 mixture and substance containing a detectable amount of methamphetamine, a

 Schedule II controlled substance.


       All in violation of Title 21, United States Code, §§ 841(a)(1) and (b)(1)(C).




                                             22
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 23 of 38




                                         COUNT 4

       On or about March 6, 2019, in the State and District of Colorado, the defendant,

 TIMOTHY SPIKES, possessed a firearm and ammunition, having been previously

 convicted of a crime punishable by imprisonment for a term exceeding one year, and

 did so knowingly, the above firearm and ammunition being in and affecting interstate

 and foreign commerce.


       All in violation of Title 18, United States Code, Section 922(g)(1).


                                         COUNT 5

       On or about March 28, 2019, in the State and District of Colorado, the

 defendants, TIMOTHY SPIKES and SYLVIA MONTOYA, did knowingly and

 intentionally possess with intent to distribute 28 grams or more of a mixture and

 substance containing a detectable amount of cocaine base (crack cocaine), a Schedule

 II controlled substance, and intentionally did aid, abet, counsel, command, induce, and

 procure the same.


       All in violation of Title 21, United States Code, §§ 841(a)(1) and (b)(1)(B)(iii) and

 18 U.S.C. § 2.


                                         COUNT 6

       On or about March 28, 2019, in the State and District of Colorado, the

 defendants, TIMOTHY SPIKES and SYLVIA MONTOYA, did knowingly and

 intentionally possess with intent to distribute 5 grams or more of a mixture and

 substance containing methamphetamine (actual), a Schedule II controlled substance,

 and intentionally did aid, abet, counsel, command, induce, and procure the same.


                                             23
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 24 of 38




       All in violation of Title 21, United States Code, §§ 841(a)(1) and (b)(1)(B)(viii) and

 18 U.S.C. § 2.


                                         COUNT 7

       On or about March 28, 2019, in the State and District of Colorado, the

 defendants, TIMOTHY SPIKES and SYLVIA MONTOYA, did unlawfully and knowingly

 use and maintain a place located at 3966 S. Wadsworth, Apartment #201, Lakewood,

 Colorado, for the purpose of distributing cocaine base and methamphetamine,

 controlled substances, and intentionally did aid, abet, counsel, command, induce, and

 procure the same.


       All in violation of Title 21, United States Code, § 856(a)(1) and 18 U.S.C. § 2.


                                         COUNT 8

       On or about March 28, 2019, in the State and District of Colorado, the defendant,

 TIMOTHY SPIKES, did knowingly and intentionally possess with intent to distribute a

 mixture and substance containing a detectable amount of heroin, a Schedule I

 controlled substance.


       All in violation of Title 21, United States Code, §§ 841(a)(1) and (b)(1)(C).


       As you have been instructed, the indictment is simply the description of the

 charges made by the government. It is not evidence of guilt or anything else.




                                             24
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 25 of 38




                       GOVERNMENT’S INSTRUCTION NO. 17

          The defendant Timothy Spikes is charged in Count 1 with a violation of 18 U.S.C.

 § 924(c)(1)(A)(i).

          This law makes it a crime to possess a firearm in furtherance of a drug trafficking

 crime.

          To find the defendant guilty of this crime you must be convinced that the

 government has proved each of the following beyond a reasonable doubt:

          First: the defendant committed the crime of possession with intent to distribute a

 mixture or substance containing a detectable amount of cocaine base (crack cocaine),

 as charged as count 2 of the Indictment, and the crime of possession with intent to

 distribute a mixture or substance containing a detectable amount of methamphetamine,

 both of which are drug trafficking crimes;

          Second: The defendant possessed a firearm in furtherance of these crimes.

          The term “firearm” means any weapon which will, or is designed to, or may

 readily be converted to expel a projectile by the action of an explosive. The term

 “firearm” also includes the frame or receiver of any such weapon, or any firearm muffler

 or firearm silencer, or destructive device.

          Possession “in furtherance of” means for the purpose of assisting in, promoting,

 accomplishing, advancing or achieving the goal or objective of the underlying offense.

          Mere presence of a firearm at the scene is not enough to find possession in

 furtherance of a drug trafficking crime, because the firearm’s presence may be

 coincidental or entirely unrelated to the underlying crime. Some factors that may help in

                                               25
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 26 of 38




 determining whether possession of a firearm furthers, advances or helps advance a

 drug trafficking crime include, but are not limited to:



        1. The type of criminal activity that is being conducted;

        2. Accessibility of the firearm;

        3. Type of firearm;

        4. Whether the firearm is stolen;

        5. The status of the possession (legitimate or illegal);

        6. Whether the firearm is loaded;

        7. The time and circumstances under which the firearm is found;

        8. Proximity to drugs or drug profits.




 Source: 10th Circuit Pattern Jury Instructions 2.45.1 (2021)

                                               26
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 27 of 38




                          GOVERNMENT’S INSTRUCTION NO. 18


         The defendant Timothy Spikes is charged in Count 2 with a violation of 21 U.S.C.

 § 841(a)(1).


         This law makes it a crime to possess a controlled substance with the intent to

 distribute it.


         To find the defendant guilty of this crime you must be convinced that the

 government has proved each of the following beyond a reasonable doubt:


         First: the defendant knowingly or intentionally possessed a controlled substance

 as charged;


         Second: the substance was in fact cocaine base (crack cocaine); and


         Third: the defendant possessed the substance with the intent to distribute it.


         Cocaine base (crack cocaine) is a controlled substance within the meaning of the

 law.


         To "possess with intent to distribute" means to possess with intent to deliver or

 transfer possession of a controlled substance to another person, with or without any

 financial interest in the transaction.




 Source: 10th Circuit Pattern Jury Instructions 2.85 (2021)



                                              27
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 28 of 38




                          GOVERNMENT’S INSTRUCTION NO. 19


         The defendant Timothy Spikes is charged in Count 3 with a violation of 21 U.S.C.

 § 841(a)(1).


         This law makes it a crime to possess a controlled substance with the intent to

 distribute it.


         To find the defendant guilty of this crime you must be convinced that the

 government has proved each of the following beyond a reasonable doubt:


         First: the defendant knowingly or intentionally possessed a controlled substance

 as charged;


         Second: the substance was in fact methamphetamine; and


         Third: the defendant possessed the substance with the intent to distribute it.


         Methamphetamine is a controlled substance within the meaning of the law.


         To "possess with intent to distribute" means to possess with intent to deliver or

 transfer possession of a controlled substance to another person, with or without any

 financial interest in the transaction.




 Source: 10th Circuit Pattern Jury Instructions 2.85 (2021)


                                              28
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 29 of 38




                         GOVERNMENT’S INSTRUCTION NO. 20

        The defendant Timothy Spikes is charged in count 4 with a violation of 18 U.S.C.

 Section 922(g)(1).

        This law makes it a crime for any person who has been previously convicted in

 any court of a felony to knowingly possess any firearm or ammunition, in or affecting

 interstate or foreign commerce.

        To find the defendant guilty of this crime you must be convinced that the

 government has proved each of the following beyond a reasonable doubt:

        First: the defendant knowingly possessed a firearm or ammunition;

        Second: the defendant was convicted of a felony, that is, a crime punishable by

 imprisonment for a term exceeding one year, before he possessed the firearm or

 ammunition;

        Third: the defendant knew that he was convicted of a felony, that is a crime

 punishable by imprisonment for a term exceeding one year, before he possessed the

 firearm or ammunition; and

        Fourth: before the defendant possessed the firearm or ammunition, the firearm or

 ammunition had moved at some time from one state to another or from a foreign

 country to the United States.

        The term "firearm" means any weapon that will or is designed to or may readily

 be converted to expel a projectile by the action of an explosive. The term "firearm" also

 includes the frame or receiver of any such weapon, or any firearm muffler or firearm

 silencer, or destructive device.

 Source: 10th Circuit Pattern Instruction 2.44 (2021), as modified by Rehaif v. United
 States, 139 S. Ct. 2191 (2019).


                                             29
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 30 of 38




                          GOVERNMENT’S INSTRUCTION NO. 21


         The defendants are charged in Count 5 with a violation of 21 U.S.C. § 841(a)(1).


         This law makes it a crime to possess a controlled substance with the intent to

 distribute it.


         To find the defendants guilty of this crime you must be convinced that the

 government has proved each of the following beyond a reasonable doubt:


         First: the defendants knowingly or intentionally possessed a controlled substance

 as charged;


         Second: the substance was in fact cocaine base (crack cocaine);


         Third: the defendants possessed the substance with the intent to distribute it; and


         Fourth: the amount of controlled substance possessed by the defendants was 28

 grams or more of cocaine base (crack cocaine).


         Cocaine base (crack cocaine) is a controlled substance within the meaning of the

 law.


         To "possess with intent to distribute" means to possess with intent to deliver or

 transfer possession of a controlled substance to another person, with or without any

 financial interest in the transaction.




 Source: 10th Circuit Pattern Jury Instructions 2.85 (2021)



                                              30
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 31 of 38




                          GOVERNMENT’S INSTRUCTION NO. 22


         The defendants are charged in Count 6 with a violation of 21 U.S.C. § 841(a)(1).


         This law makes it a crime to possess a controlled substance with the intent to

 distribute it.


         To find the defendants guilty of this crime you must be convinced that the

 government has proved each of the following beyond a reasonable doubt:


         First: the defendants knowingly or intentionally possessed a controlled substance

 as charged;


         Second: the substance was in fact methamphetamine;


         Third: the defendants possessed the substance with the intent to distribute it; and


         Fourth: the amount of controlled substance possessed by the defendants was 5

 grams or more of methamphetamine (actual).


         Methamphetamine is a controlled substance within the meaning of the law.


         To "possess with intent to distribute" means to possess with intent to deliver or

 transfer possession of a controlled substance to another person, with or without any

 financial interest in the transaction.




 Source: 10th Circuit Pattern Jury Instructions 2.85 (2021)




                                              31
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 32 of 38




                          GOVERNMENT’S INSTRUCTION NO. 23


        The defendants are charged in Count 7 with a violation of 21 U.S.C. § 856(a)(1).

         This law makes it a crime to knowingly use or maintain any place for the purpose
 of distributing any controlled substances.

       To find the defendants guilty of this crime you must be convinced that the
 government has proved each of the following beyond a reasonable doubt:

       First: the defendant maintained a place located at 3966 S. Wadsworth,
 Apartment #201, Lakewood, Colorado for the purpose of distributing a controlled
 substance; and

       Second: the defendant knew that the place was or would be used for such
 purpose.

         Cocaine base (crack cocaine) and methamphetamine are controlled substances
 within the meaning of the law.

        A defendant “knowingly maintains” a residence through the following actions:

        1.   Acts showing such matters as control, duration, acquisition of the site;
        2.   Renting or furnishing the site;
        3.   Repairing the site;
        4.   Supervising, protecting, supplying the food to those at the site;
        5.   Continuity considered alone or in combination with evidence of distribution
             from that place.

        Where the “place” in question is a residence, the defendant must have a
 “substantial connection” to the residence and must be more than a “casual visitor” in
 order to satisfy the “maintained” element. If the defendant does not live in the “place” a
 “substantial connection” requires the government to prove that the defendant exercised
 control over the “place.” Some factors to be considered are whether the defendant
 owned or rented the “place;” the amount of time the defendant was present at the
 “place;” the defendant’s activities at the “place” and the defendant’s supervision of
 others at the “place.”




 Source: 10th Circuit Pattern Instruction 2.89 (2021); United States v. Sells, 477 F.3d
 1226, 1237-38 (10th Cir. 2007).

                                              32
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 33 of 38




                        GOVERNMENT’S INSTRUCTION NO. 24


        Counts 5 through 7 of the Indictment also charge a violation of 18 U.S.C. § 2,

 which provides that: “Whoever commits an offense against the United States, or aids,

 abets, counsels, commands, induces or procures its commission, is punishable as a

 principal.”


        This law makes it a crime to intentionally help someone else commit a crime. To

 find the defendants guilty of this crime, you must be convinced that the government has

 proved each of the following beyond a reasonable doubt:


        First: every element of the crime charged [as outlined in Instruction __] was

 committed by someone other than the defendant; and


        Second: the defendant intentionally associated himself/herself in some way with

 the crime and intentionally participated in it as he/she would in something he/she

 wished to bring about. This means that the government must prove that the defendant

 consciously shared the other person’s knowledge of the underlying criminal act and

 intended to help him/her.


        The defendant need not perform the underlying criminal act, be present when it is

 performed, or be aware of the details of its commission to be guilty of aiding and

 abetting. But a general suspicious that an unlawful act may occur or that something

 criminal is happening is not enough. Mere presence at the scene of a crime and

 knowledge that a crime is being committed are also not sufficient to establish aiding and

 abetting.



                                             33
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 34 of 38




 Source: 10th Circuit Pattern Instruction 2.06 (2021)




                                            34
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 35 of 38




                          GOVERNMENT’S INSTRUCTION NO. 25


         The defendant Timothy Spikes is charged in Count 8 with a violation of 21 U.S.C.

 § 841(a)(1).


         This law makes it a crime to possess a controlled substance with the intent to

 distribute it.


         To find the defendant guilty of this crime you must be convinced that the

 government has proved each of the following beyond a reasonable doubt:


         First: the defendant knowingly or intentionally possessed a controlled substance

 as charged;


         Second: the substance was in fact heroin; and


         Third: the defendant possessed the substance with the intent to distribute it.


         Heroin is a controlled substance within the meaning of the law.


         To "possess with intent to distribute" means to possess with intent to deliver or

 transfer possession of a controlled substance to another person, with or without any

 financial interest in the transaction.




 Source: 10th Circuit Pattern Jury Instructions 2.85 (2021)


                                              35
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 36 of 38




                        GOVERNMENT’S INSTRUCTION NO. 26

        You will notice that the indictment charges that the defendant violated the statute

 in various ways. For instance, Count 4 of the indictment accuses the defendant of

 possessing a firearm and ammunition.

        The government is not required to prove possession of both a firearm and

 ammunition. Proof beyond a reasonable doubt of possession of either a firearm or

 ammunition is sufficient.

        Your verdict must be unanimous. In order to return a guilty verdict, all twelve of

 you must agree upon which of the listed acts, if any, the defendant committed and that

 he committed at least one of the acts listed.




 Source: United States v. Gunter, 546 F.2d 861, 868-69 (10th Cir. 1976) (“It is hornbook
 law that a crime denounced in the statute disjunctively may be alleged in an indictment
 in the conjunctive and thereafter proven in the disjunctive.”).


                                             36
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 37 of 38




                          GOVERNMENT’S INSTRUCTION NO. 27

        In a moment the bailiff will escort you to the jury room. Any exhibits admitted into

 evidence will also be placed in the jury room for your review.

        When you go to the jury room, you should first select a foreperson, who will help

 to guide your deliberations and will speak for you here in the courtroom.

        To reach a verdict, whether it is guilty or not guilty, all of you must agree. Your

 verdict must be unanimous on each count of the indictment. Your deliberations will be

 secret. You will never have to explain your verdict to anyone.

        You must consult with one another and deliberate in an effort to reach agreement

 if you can do so. Each of you must decide the case for yourself, but only after an

 impartial consideration of the evidence with your fellow jurors. During your deliberations,

 do not hesitate to reexamine your own opinions and change your mind if convinced that

 you were wrong. But do not give up your honest beliefs solely because of the opinion of

 your fellow jurors, or for the mere purpose of returning a verdict.

        Remember at all times, you are judges—judges of the facts. You must decide

 whether the government has proved the defendant guilty beyond a reasonable doubt.

        A form of verdict has been prepared for your convenience.

        The foreperson will write the unanimous answer of the jury in the space provided

 for each count of the indictment, either guilty or not guilty. At the conclusion of your

 deliberations, the foreperson should date and sign the verdict.

        If you need to communicate with me during your deliberations, the foreperson

 should write the message and give it to the bailiff. I will either reply in writing or bring




                                               37
Case 1:19-cr-00264-WJM Document 143 Filed 08/01/21 USDC Colorado Page 38 of 38




 you back into the courtroom to respond to your message. Under no circumstances

 should you reveal to me the numerical division of the jury.




 Source: 10th Circuit Pattern Instruction 1.23 (2021)



                                             38
